Case: 20-50580      Document: 00515828088         Page: 1    Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 20, 2021
                                  No. 20-50580                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Davidson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-9-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          In this case, Christopher Davidson pleaded guilty to one count of
   possession of a firearm by a felon. During the same rearraignment hearing,
   he pleaded guilty to three counts of a separate indictment: one count of
   conspiracy to possess with intent to distribute, and to distribute, 50 grams or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50580      Document: 00515828088          Page: 2    Date Filed: 04/20/2021




                                    No. 20-50580


   more of actual methamphetamine and two counts of distribution of five
   grams or more of actual methamphetamine. The district court grouped all
   four counts in calculating his offense level, and he was sentenced on all the
   counts at the same sentencing hearing.
          Davidson argues that the district court erred by grouping his firearm
   offense with his drug offenses. Because he did not object to the grouping in
   the district court, plain error review applies. See United States v. Izaguirre,
   973 F.3d 377, 380 (5th Cir. 2020). Davidson’s firearm possession in this case
   was a specific offense characteristic of his drug offenses, as he received the
   two-level enhancement under U.S.S.G. § 2D1.1(b)(1) based on his firearm
   possession. We have affirmed the § 2D1.1(b)(1) enhancement in Davidson’s
   appeal in No. 20-50579.
          As we noted in that appeal, Davidson possessed the firearm near drug
   paraphernalia in his backpack within the time frame of his drug conspiracy
   and less than a week after his two distribution offenses. Because Davidson’s
   firearm possession was a specific offense characteristic of his drug offenses,
   the grouping of his firearm and drug offenses was not plainly erroneous. See
   U.S.S.G. § 3D1.2(c); United States v. Segler, 37 F.3d 1131, 1135 & n.8 (5th Cir.
   1994); see also United States v. Le, 512 F.3d 128, 134 (5th Cir. 2007)
   (recognizing that we may affirm the district court’s judgment on any basis
   supported by the record).
          AFFIRMED.




                                          2